While I have some doubt as to the wisdom of placing this man in jail for ten days where he cannot earn money and may because of his imprisonment lose his job, I am not able to say that in so ordering the court abused its descretion. I therefore concur in the holding that the conviction of contempt should be sustained.
A man who has brought children into the world cannot in law and good morals escape his obligations to provide for those children by the simple expedient of procuring another wife. But where a man has remarried and has other children by that wife, a difficult problem is posed for the courts in those cases where the income of that man is too small to provide adequately for both families. While the man may have been guilty of a moral wrong in undertaking the obligation of a second family when his income was inadequate *Page 391 
to support two families, there is little that the courts can do after the second family comes into being. It is then a fait accompli. However wrong it may have been for the husband and father to remarry, being financially unable to do so, the children of the second wife are equally as innocent, and equally entitled to the protection of the law as the children of the first wife. Apportioning an inadequate income between two families is a judicial problem requiring equitable talents of a high degree and the best which can be done is often unsatisfactory.
In this case I think there is ample evidence to support the finding that defendant did not make a reasonably diligent effort to comply with the court's decree requiring the payment of alimony and support money. I therefore concur.